                                                          FILED
                                                   U.S. DISTRICT COURT
                                                       AUOUSTA DIV.
           IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA      20!9HAY-| PH   00
                          DUBLIN DIVISION

                                                    CLERK
YVONNE BAKER,                                           SO.D

     Plaintiff,

          V.                                   CV 318-075


PALISADES COLLECTION, LLC and
COOLING & WINTER, LLC,

     Defendants.




                              ORDER




     Before the Court is the parties' stipulation of dismissal,

which is signed by all parties in the case.         (Doc. No. 16.)

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the

parties have agreed to the dismissal of the above-referenced action

with prejudice.    IT IS THEREFORE ORDERED that all of Plaintiff's

claims asserted in this matter are DISMISSED WITH PREJUDICE.     The

Clerk shall TERMINATE all deadlines and motions and CLOSE this

case.   Each party shall bear its own costs and attorney's fees.

                                    ia, this
     ORDER ENTERED at Augusta, Georgi.                  day of
                                                            o: May,

2019.




                                    UNITED STATES DISTRICT JU
